CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 as filed in the parent application 15503624.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 has considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 08/27/2021. Claims 1-11 have been cancelled. Claims 12-15 are pending and an office action on merits follows. 
Closest Prior Art
US 10670929 B2, 10,325,560,  US 20170175752 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 10007120 B2, US 10247948 B2,  US11048086 B2  are issued patents to the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12; specifically, the prior art fails to teach or suggest an electronic “wherein a lens provided on an opposite side of the first color filter from the first light- emitting element, wherein a first distance between a center of the first light-emitting element and a center of the first color filter in plan view is longer than a second distance between a center of the second light-emitting element and a center of the second color filter in plan view” in combination with other features of the present claimed invention.
Regarding claims 13-15, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879